DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor, comprising: an anode with active layers that each includes fused particles positioned on a tunneled portion of an aluminum current collector; and the tunneled portion of the current collector has tunnels that extend from a first face of the current collector to a second face of the current collector, the tunnels having an average tunnel density greater than 5 M/cm2 and less than 90 M/cm2, an average width of all of the tunnels that extend from the first face of the current collector to the second face of the current collector and that are between the active layers is greater than 1.5 µm and less than 10 µm (claim 1 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) a method of forming an anode for a capacitor, comprising: generating tunnels in a tunneled portion of an aluminum current collector such that the tunnels extend from a first face of the current collector to a second face of the current collector, the tunnels having an average tunnel density greater than 5 M/cm2 and less than 90 M/cm2, an average width of all of the tunnels that extend from the first face of the current collector to the second face of the current collector and that are between the active layers is greater than 1.5 µm and less than 10 µm, and the one or more active layers including fused particles (claim 11 and its dependents).
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848